Citation Nr: 1728081	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for high cholesterol.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for bilateral eye disorders.  

5.  Entitlement to service connection for a gastrointestinal disorder, to include acid reflux.  

6.  Entitlement to service connection for a skin disorder, to include skin cancer, a growth on the left leg, and a fatty tumor on the back.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1966 to June 1968, including service in the Republic of Vietnam from June 1967 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, that denied service connection for high cholesterol; a psychiatric disorder, to include PTSD (listed as PTSD, with mood swings and sleeplessness, depression, and anxiety); bilateral hearing loss; bilateral eye disorders (listed as eye infections); a gastrointestinal disorder, to include acid reflux (listed as acid reflux); a skin disorder, to include skin cancer, a growth on the left leg, and a fatty tumor on the back (listed as skin cancer of the face, a lump/growth on the left leg, and a fatty tumor on the back).  

In March 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for bilateral eye disorders; a gastrointestinal disorder, to include acid reflux; and for a skin disorder, to include skin cancer, a growth on the left leg, and a fatty tumor on the back, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  At the March 2017 hearing before the Board, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for high cholesterol.  

2.  A psychiatric disorder, diagnosed as PTSD and an unspecified anxiety disorder, had its onset in service.  

3.  The Veteran's bilateral hearing loss had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a psychiatric disorder, diagnosed as PTSD and an unspecified anxiety disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at his March 2017 Board hearing, the Veteran withdrew his appeal as to the issue of entitlement to service connection for high cholesterol.  As such, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Thus, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to service connection for high cholesterol is dismissed.  

II. Psychiatric Disorder, to include PTSD

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  Further, 38 C.F.R. § 3.304(f) provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a psychiatric disorder, to include PTSD, that is related to service.  He specifically claims service connection for PTSD based on alleged stressors during his service in Vietnam.  The Veteran also essentially asserts that he has suffered from psychiatric problems since his period of service.  

The Veteran served on active duty in the Army from July 1966 to June 1968, including service in the Republic of Vietnam from June 1967 to June 1968.  His DD Form 214 lists his occupational specialty as a general vehicle repairman.  The Veteran's service personnel records do not specifically show that he was awarded decorations evidencing combat.  

The Veteran's service treatment records do not show treatment for any psychiatric problems.  

Post-service private and VA treatment records, including a VA examination report, show treatment for variously diagnosed psychiatric disorders, including PTSD, anxiety, an unspecified anxiety disorder, and depression.  

The Veteran has reported various stressors.  For example, in a stressor statement, received in October 2010, the Veteran reported that while in a convoy going to Quy Nhon, Vietnam, and approximately five miles out from his base camp in Phu Cat, Vietnam, they slowed down to see a group of people standing over body parts covering a river bank in approximately September 1967.  He stated that there were twenty people killed and mutilated and that tigers had gotten their revenge.  He also indicated that in a little village near Phu Cat, Vietnam, in January 1968, he was in a convoy and a five-ton truck in front of him drove left on purpose and ran over a little old man on a bicycle.  The Veteran stated that the truck did not even slow down.  The Veteran further stated that in March 1968, while stationed in Phu Cat, Vietnam, they heard a lot of shooting about a mile away.  He indicated that solders were ambushed and that the injured and dead soldiers were brought back to the base.  

A September 2010 VA psychiatric examination report notes that the Veteran reported that he served in Vietnam between "1966 and 1967" and that he operated in the Quy Nhon and "Pony" area of Vietnam.  He indicated that his primary occupational specialty was as a vehicle mechanic and that his duty in Vietnam could be classified as mainly combat and combat support.  The Veteran reported that he recalled receiving incoming fire from small arms, rockets, mortars, and artillery.  He maintained that they did encounter mines and that there were times that his unit was attacked.  He reported that he saw servicemen and enemy soldiers killed during his period of service.  The Veteran indicated that his most traumatic events were when he saw twenty-five bodies that had been mutilated, and when he saw an old man on a bicycle get run over.  

An August 2015 VA psychiatric examination report indicates that the Veteran was in Vietnam from June 1967 to June 1968.  The Veteran reported that he served in the "Pony" and Quy Nhon areas of Vietnam.  He indicated that he witnessed a five-ton truck hit an old man on a bicycle and that the vehicle did not stop.  He also stated that he saw a bunch of mutilated bodies that were on the side of the road.  The Veteran maintained that on two occasions, his jeep was hit by gunfire.  He reported that his captain was wounded on one occasion, and that on another occasion, a soldier was wounded.  The Veteran related that he recalled seeing incoming fire from small arms, rockets, mortars, and artillery.  

A February 2017 VA psychology individual treatment report notes that the Veteran reported that while he was in Vietnam, he was assigned to a convoy team with a captain and another member of his company.  He stated the captain, himself, and the other private, were all armed, but that the captain also had a pistol, while he and the other enlisted man carried M16s.  The Veteran indicated that the captain ended up shooting part of his hand off right in front of him.  He stated that they had to remove the captain from the convoy line and take him to the nearest medic tent.  The Veteran also reported that he witnessed two Vietnamese women in an altercation over possession of an empty ammunition crate, and that one woman killed the other woman.  The Veteran further indicated that he engaged in combat while he was in Vietnam and that he did kill Vietnamese soldiers.  

The Board observes that the Veteran has consistently reported that he was exposed to incoming fire from small arms, rockets, mortars, and artillery.  He also stated that he witnessed mutilated bodies, that he saw an old man on a bicycle get run over by a five-ton truck, and that he saw a captain and other soldiers suffer wounds and injuries.  The Board notes that the Veteran's reports are consistent with the places, types, and circumstances of his service and are of the type contemplated by 38 C.F.R. § 3.304(f).  Accordingly, the Veteran's lay testimony is sufficient to establish the occurrence of those stressors.  The Board also observes that the RO has found that the Veteran's reported in-service stressors are considered credible and verified under 38 C.F.R. § 3.304(f) as his stressors are consistent with the circumstances, conditions, or hardships of his service.  

Therefore, the Board must first consider whether a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom the VA has contracted, has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  

A February 2017 VA psychology individual treatment report (noted above) indicates that the Veteran was assessed for symptoms related to depression, anxiety, and PTSD, secondary to his military service in the Republic of Vietnam.  It was noted that the Veteran served in the Army from 1966 to 1968, with the 715th Artillery.  The Veteran reported that while he was in Vietnam, he was assigned to a convoy team with a captain and another member of his company.  He stated that the captain, himself, and the other private, were all armed, but that the captain also had a pistol, while he and the other enlisted man carried M16s.  The Veteran indicated that the captain ended up shooting part of his hand off right in front of him.  He stated that they had to remove the captain from the convoy line and take him to the nearest medic tent.  The Veteran also reported that he witnessed two Vietnamese women in an altercation over possession of an empty ammunition crate, and that one woman killed the other woman.  The Veteran also indicated that he engaged in combat while he was in Vietnam and that he did kill Vietnamese soldiers.  As to an overall assessment and conclusion, the examiner, a VA psychologist, indicated that the Veteran was diagnosed with severe anxiety and PTSD, as well as depression.  

The Board notes that, as the Veteran's PTSD diagnosis, pursuant to the February 2017 VA psychology individual treatment report, performed by a VA psychologist, was based, at least in part, on corroborated stressors, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD is due to a corroborated stressor event during his service.  Therefore, the Board finds that service connection for PTSD is warranted.  

The Board must also consider whether service connection for any other psychiatric disorder is warranted.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

A September 2010 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran denied that he had any mental health counseling and psychiatric hospitalizations.  He reported that he served in the Army from July 1966 to June 1968 and that his primary occupational specialty was as a vehicle mechanic.  He stated that he performed one tour in Vietnam from "1966 to 1967" and that he served with the 715th Artillery.  The Veteran indicated that he mostly operated in the Quy Nhon and "Pony" areas in Vietnam.  The Veteran reported that he recalled receiving incoming fire from small arms, rockets, mortars, and artillery.  He maintained that they did encounter mines and that there were times that his unit was attacked.  He reported that he saw servicemen and enemy soldiers killed during his period of service.  The Veteran indicated that his most traumatic events were when he saw twenty-five bodies that had been mutilated and when he saw an old man on a bicycle get run over.  

The examiner reported that there was no diagnosis as the Veteran did not have any mental disorders.  The examiner stated that the conclusions of the evaluation were that the Veteran did not have PTSD.  The examiner maintained that the Veteran also did not present with any other mental disorder.  The examiner indicated that the Veteran was evaluated for the presence of PTSD and that he was found to be in good mental health.  It was noted that the Veteran was in need of no mental health treatment of any kind.  

An August 2015 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he joined the Army in July 1966 and that he was discharged in June 1968.  He stated that his military occupational specialty was as a tractor mechanic.  He indicated that he was in Vietnam from June 1967 to June 1968 and that he served with the 715th Artillery.  The Veteran reported that he served in "Pony" and Quy Nhon areas of Vietnam.  He indicated that he witnessed a five-ton truck hit an old man on a bicycle and that the vehicle did not stop.  He also stated that he saw a bunch of mutilated bodies on the side of the road.  The Veteran maintained that on two occasions, his jeep was hit by gunfire.  He reported that his captain was wounded on one occasion, and that on another occasion, a soldier was wounded.  The Veteran related that he recalled seeing incoming fire from small arms, rockets, mortars, and artillery.  

The diagnosis was an unspecified anxiety disorder.  The examiner reported that the Veteran did not have PTSD.  The examiner maintained that the Veteran met some of the DSM-5 criteria for PTSD, but not all of the criteria.  He stated that the Veteran did not meet Criterion D or G.  The examiner indicated that the Veteran did have an unspecified anxiety disorder, which accounted for all of his symptoms.  It was noted that the Veteran did not meet the criteria for any specific anxiety disorder.  The examiner commented that the Veteran's anxiety was more likely than not (50/50 probability) caused by or a result of his military service.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the examiner, pursuant to the September 2010 VA psychiatric examination report, found, after a review of the claims file, that there was no diagnosis as the Veteran did not have any mental disorders.  The Board observes, however, that there are multiple psychiatric diagnoses of record, including PTSD, anxiety, an unspecified anxiety disorder, and depression.  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, as noted above, the Board has found that service connection for PTSD is warranted.  Therefore, the Board finds that the VA examiner's conclusion that the Veteran did not have PTSD or any mental disorder, is not probative in this matter.  

The Board notes, that the VA examiner, pursuant to the August 2015 VA psychiatric examination report, indicated, after a review of the claims file, that the Veteran did have an unspecified anxiety disorder, and that his anxiety was more likely than not caused by or a result of his military service.  The Board notes that the VA examiner specifically related a diagnosis of an unspecified anxiety disorder to the Veteran's period of service.  The Board finds that the examiner's opinion, at least in regard to the etiology of the Veteran's unspecified anxiety disorder, is probative in this matter.  

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has a psychiatric disorder, diagnosed as PTSD and an unspecified anxiety disorder, that had its onset during his period of service.  In light of the evidence of record, to include the August 2015 opinion from the VA examiner, the Board cannot conclude that the preponderance of the evidence is against granting service connection for a psychiatric disorder, diagnosed as PTSD and an unspecified anxiety disorder.  Additionally, at the March 2017 Board hearing, the Veteran stated that a grant of service connection for any psychiatric disorder would satisfy his appeal.  Accordingly, service connection for a psychiatric disorder, diagnosed as PTSD and an unspecified anxiety disorder, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III. Bilateral Hearing Loss

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically maintains that he has bilateral hearing loss as a result of acoustic trauma during service.  He reports that he was exposed to noise from 8-inch and 105 mm Howitzers, diesel engines, jeeps, front loaders, explosions, grenade launchers, and artillery while serving in Vietnam.  The Veteran states that he did not wear hearing protection during service.  He also indicates that his hearing worsened while during his period of service.  The Veteran essentially asserts that his bilateral hearing loss was first experienced during service and has continued since that time.  

The Veteran served on active duty in the Army from July 1966 to June 1968, including service in the Republic of Vietnam from June 1967 to June 1968.  His DD Form 214 lists his occupational specialty as a general vehicle repairman.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  There is no evidence of hearing loss within the year after service as required for ta presumption of service connection.  

Post-service private and VA treatment records, including VA examination reports, show treatment for bilateral hearing loss as defined by defined by 38 C.F.R. § 3.385.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  

The Board notes that there are negative opinions of record as to the etiology of the Veteran's bilateral hearing loss, pursuant to April 2010 and September 2015 VA audiological examination reports.  

The April 2010 VA audiological examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that it was hard to hear anything without his hearing aids.  He stated that he could not hear people or understand what they were saying to him.  He indicated that it was hard to hear at Sunday school meetings and that he worried that he would not be able to hear anything if someone broke into his house at night.  The Veteran reported that he served in the Army from 1966 to 1968 and that he his occupational specialty was as a track wheel mechanic.  It was noted that his DD Form 2014 lists his occupational specialty as a general vehicle repairman.  The Veteran stated that he had noise exposure while serving in Vietnam from 8-inch Howitzers, jeeps, front loaders, explosions, and grenade launchers.  As to occupational noise exposure, he indicated that he worked as an inspector for one year and had a little noise exposure.  He stated that he then worked as an inspector for another company for four years and that he was exposed to some noise, but not a lot.  He indicated that he later worked as a technician and supervisor for thirty-five years, and that he wore hearing protection and had his hearing tested annually.  

The examiner reported results that were indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The diagnoses included bilateral hearing loss.  The examiner indicated that it was her opinion that the Veteran's hearing loss was less likely as not related to his military service.  The examiner stated that she based her opinion on the fact that when reviewing the Veteran's service treatment records, including his enlistment and separation examination reports, there was no hearing loss present in either ear upon his separation from service in 1968.  The examiner maintained that there was also no significant threshold shift for either ear when comparing the hearing test results pursuant to the enlistment and separation examination reports, respectively.  

The September 2015 VA audiological examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was exposed to excessively loud noise and/or acoustic trauma from diesel engines, 8-inch Howitzers, 105 mm Howitzers, and grenade launchers during service.  The examiner indicated that based on the Veteran's occupational specialty, hazardous noise exposure was highly probable.  

The examiner reported results that were indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The diagnoses were sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the right ear, and sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the left ear.  The examiner indicated that the Veteran's right ear hearing loss was not at least as likely as not (50 percent probability) caused or the result of an event in his military service.  The examiner stated that upon separation from service in 1968, the Veteran had normal hearing acuity for all frequencies tested in the right ear.  The examiner stated that regardless of the calibration standard employed during his separation examination in 1968, if those thresholds were compared to his pre-induction examination from 1965, there were no significant threshold shifts noted.  The examiner maintained that, therefore, there was no evidence in the Veteran's service treatment records showing that he suffered a noise injury while in the service, and, thus, the Veteran's current disabling hearing loss in the right ear was less likely than not (less than 50 percent probability) due to his military service.  

The examiner also indicated that the Veteran's left ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in his miliary service.  The examiner reported that upon separation from service in 1968, the Veteran had normal hearing acuity for all frequencies tested in his left ear.  The examiner stated that regardless of the calibration standard employed during his separation examination in 1968, if those thresholds were compared to his pre-induction examination from 1965, there were no significant threshold shifts noted.  The examiner commented that, therefore, there was no evidence in the Veteran's service treatment records showing that he suffered a noise injury while in the service, and, thus, the Veteran's current disabling hearing loss in the left ear was less likely than not (less than 50 percent probability) due to his military service.  

The Board observes that the examiner, pursuant to the April 2010 VA audiological examination report, essentially indicated that the Veteran's bilateral hearing loss was not related to his period of service because there was no hearing loss present in either ear at the time of his separation from service in 1968.  Additionally, the examiner, pursuant to the September 2015 VA audiological examination report, also indicated that the Veteran's bilateral hearing loss was not related to his period of service because upon separation from service in 1968, the Veteran had normal hearing acuity for all frequencies tested in his right ear and left ear, respectively.  The Board notes, however, that in regard to the Veteran's bilateral hearing loss, the absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  See Ledford, 3 Vet. App. at 87.  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Further, the Board notes that the examiner, pursuant to the September 2015 VA audiological examination report indicated that there was no evidence that the Veteran suffered a noise injury in his right ear and left ear during service.  The Board observes, however, that in-service acoustic trauma is already conceded.  Additionally, the Veteran is service-connected for tinnitus based on acoustic trauma during service.  

Further, the Board notes that the examiners pursuant to the April 2010 VA audiological examination report and September 2015 audiological examination report, respectively, did not discuss the Veteran's reports of hearing loss during service and since service.  The Veteran is competent to report in-service hearing problems, continuous hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Thus, the Board finds that the opinions provided by the examiners, pursuant to the April 2010 VA audiological examination report and the September 2015 VA audiological examination report, respectively, are not probative.  

The Veteran is competent to report hearing problems during service and since that time.  Moreover, the Board finds that his reports of noise exposure during service and hearing problems since service are credible, as are the reports of his spouse that he had hearing problems since service.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Additionally, the Veteran is already service-connected for tinnitus based credible reports of acoustic trauma during service.  

In light of the less than persuasive April 2010 and September 2015 VA audiological examination reports, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has bilateral hearing loss that had its onset during his period of service.  Service connection for bilateral hearing loss is warranted.  


ORDER

The appeal of the issue of entitlement to service connection for high cholesterol is dismissed.  

Service connection for a psychiatric disorder, diagnosed as PTSD and an unspecified anxiety disorder, is granted.  

Service connection for bilateral hearing loss is granted.  

REMAND

The remaining issues on appeal are entitlement to service connection for bilateral eye disorders; a gastrointestinal disorder, to include acid reflux; and for a skin disorder, to include skin cancer, a growth on the left leg, and a fatty tumor on the back.  

The Veteran contends that he has bilateral eye disorders; a gastrointestinal disorder, to include acid reflux; and a skin disorder, to include skin cancer, a growth on the left leg, and a fatty tumor on the back, that are all related to service, to include as due to Agent Orange exposure.  He specifically maintains that he has had eye infections and gastrointestinal problems since his period of service, and that his skin disorders are a result of Agent Orange exposure during service.  

The Veteran is competent to report right and left eye problems; gastrointestinal problems, and skin problems, during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show treatment for bilateral eye problems; gastrointestinal problems, including acid reflux; and for any skin disorders, to include skin cancer, a growth on the left leg, or a fatty tumor on the back.  

Post-service private and VA treatment records show treatment for variously diagnosed right and left eye disabilities, to include dry eye syndrome; senile cataracts, both eyes, not visually significant; choroidal nevus, right eye, stable; blepharitis, both eyes; a refractive error, with presbyopia, both eyes; hyperopia, astigmatism, and presbyopia, both eyes; and conjunctivitis.  Such records also show treatment for gastrointestinal problems including gastroesophageal reflux disease (GERD) and bilateral inguinal hernias.  Such records further show treatment for variously diagnosed skin disorders, to include basal cell carcinoma; basal cell carcinoma, four times on the nose; a complex cyst of the left thigh; a skin rash; and a large lipomatous lesion on the back.  

The Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for bilateral eye disorders; a gastrointestinal disorder, to include acid reflux; and for a skin disorder, to include skin cancer, a growth of the left leg, and a fatty tumor of the back, all to include as due to Agent Orange exposure.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left eye problems; gastrointestinal problems; and skin problems since February 2017.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms regarding his claimed bilateral eye disorders; gastrointestinal disorder, to include acid reflux; and skin disorder, to include skin cancer, a growth on the left leg, and a fatty tumor on the back.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed bilateral eye disorders.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current bilateral eye disorders, to include dry eye syndrome; senile cataracts; choroidal nevus; blepharitis; and conjunctivitis, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed bilateral eye disorders, to include dry eye syndrome; senile cataracts; choroidal nevus; blepharitis; and conjunctivitis, etc., are related to and/or had their onset during his period of service, to include his presumed in-service Agent Orange exposure.  

The examiner must specifically acknowledge and discuss the Veteran's reports of treatment for right and left eye problems during service and since service.  

4.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed gastrointestinal disorder, to include acid reflux.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current gastrointestinal disorders, to include GERD and bilateral inguinal hernias, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed gastrointestinal disorders, to include GERD and bilateral inguinal hernias, etc., are related to and/or had their onset during his period of service, to include his presumed in-service Agent Orange exposure.  

The examiner must specifically acknowledge and discuss the Veteran's reports of treatment for gastrointestinal problems during service and since service.  

5.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed skin disorder, to include skin cancer, a growth on the left leg; and a fatty tumor on the back.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current skin disorders, to include basal cell carcinoma; a complex cyst of the left thigh; and a lipomatous lesions of the back, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed skin disorders, to include basal cell carcinoma; a complex cyst of the left thigh; and a lipomatous lesions of the back, etc., are related to and/or had their onset during his period of service, to include his presumed in-service Agent Orange exposure.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of treatment for skin problems during service and since service.

6.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


